OPINION — AG — UNDER THE PROVISIONS OF 2 O.S.H. 802, A SOIL CONSERVATION DISTRICT OF THE STATE OF OKLAHOMA MAY QUALIFY AS A " LOCAL ORGANIZATION " TO CARRY OUT, MAINTAIN AND OPERATE WORKS OF IMPROVEMENT AS DEFINED BY SECT. 2 PUBLIC LAWS 566, 83RD CONGRESS, IF SUCH WORKS OF IMPROVEMENT ARE DESIGNED FOR THE CONSERVATION OF THE SOIL AND SOIL RESOURCES OF THIS STATE, AND FOR THE CONTROL AND PREVENTION OF SOIL EROSION, THEREBY PRESERVING NATURAL RESOURCES, CONTROLLING FLOODS, PREVENTING IMPAIRMENT OF DAMS AND RESERVOIRS, PRESERVING WILDLIFE, PROTECTING THE TAX BASE, ETC. WITHIN THE FUNDS LEGALLY AVAILABLE TO SAID DISTRICT. CITE: 2 O.S.H. 808, 2 O.S.H. 804 (RICHARD HUFF)